DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of the following species: Species Election #1:the variant of TREM2 comprising “an arginine to histidine amino acid substitution at an amino acid corresponding to amino acid residue Arg47 of SEQ ID NO: 1,” as recited in section (iv) of claim 96; and the variant of TREM2 comprising “a guanine nucleotide deletion at a nucleotide corresponding to nucleotide residue G313 of the nucleic acid sequence encoding SEQ ID NO: 1”; Species Election #2: the variant of DAP12 comprising “a deletion within exons 1-4 of the nucleic acid sequence encoding SEQ ID NO: 2,”; Species Election #3: the isolated antibody that binds to a TREM2 protein encompassed by sections (i) and (iii) of claim 114, and the reference anti-TREM2 antibody encompassed by section (i) of claim 115; Species Election #4: “transferrin receptor” from the second antigens as recited in claim 127; and Species Election #5: one or more antibodies that specifically bind to “amyloid beta or fragments thereof’ from the second antibodies as recited in claim 128, in the reply filed on August 21, 2020 has been acknowledged. Applicant’s election without traverse of species of Alzheimer’s disease in the reply filed on January 15, 2021 is acknowledged.
2.	Claims 116 and 117 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 21, 2020 and January 15, 2021.
.

Information Disclosure Statement
	4.	The information disclosure statements filed on 03/22/2019 and 08/21/2020 fail to comply with 37 CFR 1.98(b)(5), which requires the following: 
(b)(5) Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.
The information disclosure statements filed on 03/22/2019 and 08/21/2020 have been considered except for references lined through. (See MPEP § 609, specifically III, C(1)).
For proper citation of web based/electronic documents, see MPEP 707.05(e) IV.

    Claim Objections
5.	Claims 94, 96-98, 105-111, 115, 118 and 126-128 are objected to because of the following informalities: 
The claims recite multiple abbreviations without first providing the full name of the terms. It is suggested that the terms be spelled out at their first use and in all independent claims so that it is clearly understood what they stand for. Appropriate correction is suggested.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 94, 96-98, 103-115 and 118-128 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	The term "increase" in claims 94 and 108 is a relative term which renders the claims indefinite.  The term "to increase" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
8.	Claim 94 is further vague and indefinite in so far as it employs the term “TREM2 activities” as a limitation. This term is not known in the pertinent art of record as being associated with specific well-defined set of cellular responses or activities. Moreover, because the instant specification does not identify that property or combination of properties which is unique to and, therefore, definitive of a “TREM2 activity”, an artisan cannot determine if a physiological response which meets all of the other limitations of a claim would then be included or excluded from the claimed subject matter by the presence of this limitation. 
9.	Next, claim 94 is indefinite, as presented, as being directed to “[A] method of preventing, reducing risk, or treating an individual having […] Alzheimer’s disease”. To overcome the rejection, amendment to the claim to clearly articulate “preventing the development of, reducing the risk of developing [Alzheimer’s disease]” is suggested.
10. 	Claims 96-98, 103-107, 109-115 and 118-128 are indefinite for being dependent from indefinite claim(s).

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 94, 96-98, 103-113 and 118-128 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 94, 96-98, 103-113 and 118-128 specifically require possession of the antibodies that bind to TREM 2 protein, wherein the antibodies: induce one or more TREM2 activities, promote survival of innate immune cells, increase expression of IL-6, compete for binding of TREM 2 with one or more TREM2 ligands in general and specifically with E. coli cells, phosphatidylserine and sphingomyelin, do not compete for binding of TREM2 with a TREM 2 ligand, increase expression of CD83 and CD86, induce Syk phosphorylation, increase expression of MCP-1, bind to specifically defined amino acid sequences within the polypeptide of SEQ ID NO: 1, inhibit survival of macrophages, do not inhibit survival of macrophages, bind specifically to both human TREM2 and mouse TREM2, and bind to wild-type human TREM2 and naturally occurring variant of human TREM2.  The claims do not require that these antibodies possess any Amgen v Sanofi, 872 F.3d 1367 (Fed.Cir.2017).
Section 112 states that “[t]he specification shall contain a written description of the invention … in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id.
See MPEP 2163. II.A.3.(a)ii), which states that,
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). 

To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claims is a reference to the structure of the binding substrate coupled with the desired function.  There is no identification of any particular portion of the structure of what is actually in the claims, the recited antibodies. The specification describes preferred examples of the recited genus of the antibodies but does not describe the entire genus as in claims, such as those antibodies that induce one or more TREM2 activities, promote survival of innate immune cells, increase expression of IL-6, compete for binding of TREM 2 with one or more TREM2 ligands in general and specifically with E. coli cells, phosphatidylserine and sphingomyelin, do not compete for binding of TREM2 with a TREM 2 ligand, increase expression of CD83 and CD86, induce Syk phosphorylation, increase expression of MCP-1, bind to specifically defined amino acid sequences within the polypeptide of SEQ ID NO: 1, inhibit survival of macrophages, do not inhibit survival of macrophages, bind specifically to both human TREM2 and mouse TREM2, and bind to wild-type human TREM2 and naturally occurring variant of human TREM2, and fails to provide a representative number of species within the recited genus Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the recited genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

12.	Claims 94, 96-98, 103-115 and 118-128 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification 
Claims 94, 96-98, 103-115 and 118-128 are directed to methods of preventing, reducing risk, or treating an individual having Alzheimer’s disease (currently elected species) by administration of a therapeutically effective amount of an antibody that binds to TREM2 protein. However, the specification does not provide sufficient guidance to enable practice the full scope of the claimed invention without undue experimentation. 
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims. In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
The specification discloses production and characterization of anti-TREM2 antibodies at pp. 273-280; the results of experiments using cell culture and applying anti-TREM2 antibodies to evaluate cellular responses are presented at pp. 281-289; at p. 292, Example 14 explains that the therapeutic utility of anti-TREM2 antibodies “is tested in animal models for […] Alzheimer’s disease, as previously described”. The disclosure provides no further data, description of protocols, real or prophetic, that commensurate with the process as currently in claims, and no sound scientific reasoning to support reasonable expectation of success of practicing clinical administration of anti-TREM2 antibodies to prevent, reduce risk or treat an individual having Alzheimer’s disease.
Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). 
The prior art recognizes Alzheimer’s disease as a progressive neurodegenerative pathology. The art does not teach that etiology of Alzheimer’s is directly associated with TREM2 protein. There appears to be no prior art record that explains the relationship between presence of variants of TREM2 and/or DAP12 and the pathology of all the distinct diseases recited within claim 94 or in particular of Alzheimer’s disease. The instant disclosure does not explain that relationship either, as there is no clear understanding of the experimental results of Example 14, which appears to be the only information directly related to the instant claimed method, and no sound scientific reasoning to support a conclusion that TREM2, and specifically the variants thereof, are associated with Alzheimer’s pathology. Compounding this also is a total lack of description of the full genus antibodies suitable for clinical administration, see section 11 earlier. In fact, the specification does not describe a single embodiment that satisfies the claim limitations.
Applicant has left those skilled in the art with too much undue experimentation to research and discover for themselves the effect, if any, of administration of antibodies that bind to a TREM2 protein to an individual who is at risk to develop Alzheimer’s disease or to those having Alzheimer’s disease. The art does not teach that TREM2 is directly associated with Alzheimer’s pathology. The specification does not teach how to make decisions about the effective doses, or specific routes and regimes of administration, or how to determine when an anti-TREM2 antibody is actually targeting the TREM2 in the brain. Merely stating that the therapeutic utility of anti-TREM2 antibodies has been tested, see Example 14, provides no guidance to a skilled practitioner set to treat an individual suffering from Alzheimer’s disease. 
A mere wish or plan of obtaining the claimed invention is not sufficient. The standard of an enabling disclosure is not the ability to make and test if the invention worked but one of the ability to make and use with a reasonable expectation of success. 
A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. In the decision of Genentec, Inc, v. Novo Nordisk, 42 USPQ 2d 100,(CAFC 1997), the court held that:
“[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”.  The court further stated that “when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement  requirements that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art”, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.


	
Conclusion
13.	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        

March 29, 2021